Exhibit 10.2

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

THE OBLIGATIONS UNDER THIS NOTE ARE SUBORDINATE IN ALL RESPECTS TO THE SENIOR
DEBT (AS HEREIN DEFINED). NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, NO
PAYMENTS OF ANY AMOUNT OWING UNDER THIS NOTE, INCLUDING, WITHOUT LIMITATION,
PRINCIPAL, INTEREST, FEES AND COMMISSIONS, SHALL BE MADE BY THE COMPANY TO THE
HOLDER UNLESS AND UNTIL THE SENIOR DEBT AGREEMENTS (AS HEREIN DEFINED) HAVE BEEN
TERMINATED IN ACCORDANCE WITH THEIR TERMS AND THE SENIOR DEBT SHALL HAVE BEEN
INDEFEASIBLY PAID IN FULL IN CASH; PROVIDED THAT NOTWITHSTANDING THE FOREGOING,
THE COMPANY MAY CONVERT THIS NOTE, TOGETHER WITH ACCRUED INTEREST, INTO COMMON
STOCK OF THE COMPANY, IN EACH CASE, PRIOR TO THE DATE THAT THE SENIOR DEBT
AGREEMENTS HAVE BEEN TERMINATED IN ACCORDANCE WITH THEIR TERMS AND THE SENIOR
DEBT SHALL HAVE BEEN INDEFEASIBLY PAID IN FULL.

CONVERTIBLE PROMISSORY NOTE

 

$    Issuance Date: April 11, 2012

For value received DIALOGIC INC., a Delaware corporation (the “Company”)
promises to pay to                     or its assigns (the “Holder”) the
principal sum of $            with interest accruing on the outstanding
principal amount at the rate of 1% per annum, compounding annually. Interest
shall commence with the date hereof and shall continue on the outstanding
principal until paid in full or converted. Interest shall be computed on the
basis of a year of 360 days for the actual number of days elapsed.

1. Note. This convertible promissory note (the “Note”) is one of a series of
notes issued pursuant to the terms of that certain Securities Purchase Agreement
(the “Agreement”), dated as of April 11, 2012, by and among the Company and the
purchasers identified on the Schedule of Purchasers attached thereto, to the
persons and entities listed on the Schedule of Purchasers as receiving Notes
(collectively, the “Holders”). All capitalized terms not defined herein shall
have the definitions set forth in the Agreement.

 

1.



--------------------------------------------------------------------------------

2. Payments. All payments of interest and principal shall be in lawful money of
the United States of America and shall be made pro rata among all Holders. All
payments shall be applied first to accrued interest, and thereafter to
principal. The Company may not prepay this Note prior to the Maturity Date
without the consent of the Company and the Holder. The outstanding principal
amount of this Note, together with all accrued and unpaid interest shall be
immediately due and payable on June 30, 2012 (the “Maturity Date”).

3. Conversion. Upon the effective date of the stockholder approval of the
Resolutions (as defined in the Agreement) pursuant to and in accordance with the
Agreement, this Note shall convert in whole without any further action by the
Holders into shares of Common Stock at a conversion price (the “Conversion
Price”) equal to $1.00 [0.87] per share (as adjusted for any stock split,
reverse stock split, stock dividend, recapitalization, reclassification,
combination or other similar transaction). Any accrued and unpaid interest on
this Note shall be converted into Common Stock on the same terms as the
principal amount of the Note.

4. Purchase Rights. In addition to any adjustments to the Conversion Price as
set forth in Section 3, if at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without regard to any limitations or conditions on the conversion of the
Notes set forth herein) immediately before the date on which a record is taken
for the grant, issuance or sale of such Purchase Rights, or, if no such record
is taken, the date as of which the record holders of shares of Common Stock are
to be determined for the grant, issue or sale of such Purchase Rights.

5. Subordination.

(a) The following terms shall have the following meanings in this Note:

“Bankruptcy Code” shall mean Chapter 11 of Title 11 of the United States Code,
as amended from time to time and any successor statute and all rules and
regulations promulgated thereunder.

“Enforcement Action” shall mean (a) to take from or for the account of the
Company or any other person, by set-off or in any other manner, the whole or any
part of any moneys which may now or hereafter be owing by the Company with
respect to the obligations evidenced by this Note, (b) to initiate or
participate with others in any suit, action or proceeding against the Company or
any such guarantor to (i) to sue for or enforce payment of the whole or any part
of the obligations evidenced by this Note, (ii) commence or join with other
persons to commence a Proceeding, or (iii) commence judicial enforcement of any
of the rights and remedies under this Note or applicable law with respect to the
obligations evidenced by this Note, (c) to accelerate the obligations evidenced
by this Note, (d) to take any action to enforce any rights or remedies with
respect to the obligations evidenced by this Note, (e) to exercise any put
option or to cause the Company to honor any redemption or mandatory prepayment

 

2.



--------------------------------------------------------------------------------

obligation under this Note, or (f) to take any action under the provisions of
any state or federal law, including, without limitation, the Uniform Commercial
Code, or under any contract or agreement, to enforce, foreclose upon, take
possession of or sell any property or assets of the Company or any such
guarantor.

“Proceeding” shall mean any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up thereof.

“Refinancing Senior Debt Agreements” shall mean any agreements, instruments and
documents which evidence the refinancing or replacement of any of the Senior
Debt.

“Senior Agents” shall mean the agents under the Senior Debt Agreements.

“Senior Debt” shall mean (i) all obligations, liabilities and indebtedness of
every nature of the Company from time to time owing under the Senior Debt
Agreements, including, without limitation, the principal amount of all debts,
claims and indebtedness, accrued and unpaid interest and all fees, costs and
expenses, whether primary, secondary, direct, contingent, fixed or otherwise,
heretofore, now and from time to time hereafter owing, due or payable, whether
before or after the filing of a Proceeding under the Bankruptcy Code together
with any interest, fees or expenses accruing thereon after the commencement of a
Proceeding, without regard to whether or not such interest, fees or expenses are
an allowed claim. Senior Debt shall be considered to be outstanding whenever any
loan commitment under the Senior Debt Agreements is outstanding.

“Senior Debt Agreements” shall mean (i) the Senior Facility, together with any
agreements, instruments and documents related thereto and executed in connection
therewith, and (ii) any Refinancing Senior Debt Agreements, in each case as such
agreements, instruments and documents may be amended or modified from time to
time.

“Senior Facility” shall have the meaning ascribed to such term in the Agreement.

“Senior Lenders” shall mean the holders of the Senior Debt.

(b) If any payment or distribution of assets on account of this Note not
permitted to be made by the Company or accepted by the Holder is made and
received by the Holder, such payment or distribution of assets shall not be
commingled with any of the assets of the Holder, shall be held in trust by the
Holder for the benefit of the holders of Senior Debt and shall be promptly paid
over to Senior Agents for application (in accordance with the Senior Debt
Agreements) to the payment of the obligations owing under the Senior Debt
Agreements then remaining unpaid, until all of the obligations under the Senior
Debt Agreements are paid in full and all commitments to lend under the Senior
Debt Agreements have been terminated.

(c) Until the Senior Debt is indefeasibly paid in full in cash and all
commitments to lend under the Senior Debt Agreements shall have terminated, the
Holder shall not, without the prior written consent of Senior Lenders, take any
Enforcement Action with

 

3.



--------------------------------------------------------------------------------

respect to the obligations evidenced by this Note. Any payments or distributions
of assets or other proceeds of any Enforcement Action obtained by the Holder in
violation of the foregoing prohibition shall in any event be held in trust by
the Holder for the benefit of the holders of Senior Debt and shall be promptly
paid over to Senior Agent for application (in accordance with the Senior Debt
Agreements) to the payment of the obligations owing under the Senior Debt
Agreements then remaining unpaid, until all of the obligations under the Senior
Debt Agreements are paid in full and all commitments to lend under the Senior
Debt Agreements have been terminated.

(d) In the event of any Proceeding involving the Company on a date which either
the Senior Debt has not been indefeasibly paid in full in cash or any
commitments to lend under the Senior Debt Agreements are outstanding:

(i) all Senior Debt shall first be indefeasibly paid in full in cash and all
commitments to lend under the Senior Debt Agreements shall be terminated before
any payment or distribution of assets, whether in cash, securities or other
property, shall be made to any Holder on account of the Note (including, without
limitation, any such payments made on the Maturity Date of this Note); and

(ii) any payment or distribution of assets of the Company, whether in cash,
securities or other property which would otherwise, but for the terms hereof, be
payable or deliverable in respect of the Note shall be paid or delivered
directly to Senior Agent until all outstanding Senior Debt has been paid in
full; the Holder hereby irrevocably authorizes, empowers and directs any debtor,
debtor in possession, receiver, trustee, liquidator, custodian, conservator or
other person having authority, to pay or otherwise deliver all such
distributions.

(e) All rights and interest of the holders of any Senior Debt hereunder, and all
agreements and obligations of the Company and the Holder hereunder, shall remain
in full force and effect irrespective of:

(i) any lack of validity or enforceability of any Senior Debt Agreement;

(ii) any change in the time, manner or place of payment of, or any other term
of, all or any of the Senior Debt, or any other permitted amendment or waiver of
or any release or consent to departure from any of the Senior Debt Agreements;

(iii) any exchange, release or non-perfection of any collateral for all or any
of the Senior Debt;

(iv) any failure of any holder of any Senior Debt to assert any claim or to
enforce any right or remedy against any other party hereto under the provisions
of this Note or any Senior Debt Agreement;

(v) any reduction, limitation, impairment or termination of any Senior Debt for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and the Company and the Holder hereby
waive any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of

 

4.



--------------------------------------------------------------------------------

invalidity, illegality, nongenuiness, irregularity, compromise, unenforceability
of, or any other event or occurrence affecting, any Senior Debt; and

(vi) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, the Company in respect of any Senior Debt or the Holder
in respect of this Note; provided that notwithstanding the foregoing, the
Company may convert this Note, together with accrued interest, into Common Stock
of the Company, in each case, prior to the date that the Senior Debt Agreements
have been terminated in accordance with their terms and the Senior Debt shall
have been indefeasibly paid in full.

(f) The Holder acknowledges and agrees that the holders of the Senior Debt may
in accordance with the terms of the Senior Debt Agreements, without notice or
demand and without affecting or impairing such holders’ obligations hereunder,
(i) modify the Senior Debt Agreements; (ii) take or hold security for the
payment of the Senior Debt and exchange, enforce, foreclose upon, waive and
release any such security; (iii) apply such security and direct the order or
manner of sale thereof as such holders, in their sole discretion, may determine;
(iv) release and substitute one or more endorsers, warrantors, borrowers or
other obligors; and (v) exercise or refrain from exercising any rights against
the Company or any other person. The Senior Debt shall continue to be treated as
Senior Debt and the provisions of this Note shall continue to govern the
relative rights and priorities of the holders of the Senior Debt and the Holder
even if all or part of the Senior Debt or the security interests securing the
Senior Debt are subordinated, set aside, avoided, invalidated or disallowed.

(g) The Holder agrees not to initiate, prosecute or participate in any claim,
action or other proceeding challenging the enforceability, validity, perfection
or priority of all or any portion of the Senior Debt or any liens and security
interests securing all or any portion of the Senior Debt. The Holder agrees not
to initiate or commence any Proceeding involving the Company.

(h) The Holder agrees that, until the Senior Debt has been paid in full, the
indebtedness evidenced by this Note shall at all times be unsecured
indebtedness. Any liens and security interests of the Holder which may exist in
breach of the immediately preceding sentence shall be and hereby are
subordinated for all purposes and in all respects to the liens and security
interests of the holders of the Senior Debt, regardless of the time, manner or
order of perfection of any such liens and security interests. In the event that
the Holder shall at any time have any liens or security interests in respect of
the indebtedness evidenced by this Note, each Senior Lender and Senior Agents
shall be deemed authorized by such holder to file UCC termination statements
sufficient to terminate the liens and security interests in favor of the Holder,
and the Holder shall promptly execute and deliver to each Senior Lender and
Senior Agents, upon its request therefor, such releases and terminations as such
Senior Lender shall reasonably request to effect the release of such liens and
security interests of the Holder. In furtherance of the foregoing, the Holder
hereby irrevocably appoints each Senior Lender and Senior Agents its
attorney-in-fact, with full authority in the place and stead of the Holder and
in the name of the Holder or otherwise, to execute and deliver any document or
instrument which the Holder may be required to deliver pursuant to this
paragraph.

 

5.



--------------------------------------------------------------------------------

(i) If, at any time, all or part of any payment with respect to Senior Debt
theretofore made by the Company or any other person is rescinded or must
otherwise be returned by the holders of Senior Debt for any reason whatsoever
(including, without limitation, the insolvency, bankruptcy or reorganization of
the Company or such other persons), the subordination provisions set forth
herein shall continue to be effective or be reinstated, as the case may be, all
as though such payment had not been made.

(j) Until the Senior Debt has been indefeasibly paid in full in cash and all
lending commitments under the Senior Debt Agreements have terminated, and
notwithstanding anything to the contrary contained in this Note, the Holder
shall not, without the prior written consent of Senior Agent, agree to any
amendment, modification or supplement to this Note. Each holder of the Senior
Debt shall be a third party beneficiary of the terms hereof.

6. Events of Default. Subject to the provisions of Section 5, if there shall be
any Event of Default (as defined in this Section 6) hereunder, upon the
declaration of the holders of Notes representing at least a majority of the
aggregate principal amount of the Notes then outstanding (the “Requisite
Holders”) (which declaration shall not be required in the case of an Event of
Default under Section 6(c) or 6(d)), this Note, together with all Notes, shall
accelerate and all principal and accrued and unpaid interest shall become due
and payable. The occurrence of any one or more of the following shall constitute
an Event of Default:

(a) The Company fails to pay timely any of the principal amount or accrued
interest due under this Note on the date the same becomes due and payable;

(b) The Company, pursuant to or within the meaning of any bankruptcy,
reorganization, insolvency or moratorium law or any other Federal, foreign or
state law for the relief of, or relating to, debtors, now or hereafter in effect
(collectively, “Bankruptcy Law”), (i) files any petition or action for relief,
(ii) consents to the appointment of a custodian, receiver, trustee, assignee,
liquidator or similar official (a “Custodian”), (iii) makes any assignment for
the benefit of creditors, (iv) admits in writing that it is generally unable to
pay its debts as they become due, or (v) takes any corporate action in
furtherance of any of the foregoing;

(c) An involuntary petition under any Bankruptcy Law is filed against the
Company; or

(d) A court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company, or (iii) orders the liquidation
of the Company.

7. Cash Payments. The Company and the Holder acknowledge and agree,
notwithstanding anything to the contrary contained in this Note, that any cash
payments required to be made by the Company in this Note while either Senior
Facility is outstanding shall only be made if allowed under either such Senior
Facility or with the prior written consent of the requisite lenders thereunder.

8. Fees and Costs. The Company shall pay all reasonable attorneys’ fees and
court costs incurred by the Holder in enforcing and collecting this Note.

 

6.



--------------------------------------------------------------------------------

9. Waiver. The Company hereby waives demand, notice, presentment, protest and
notice of dishonor.

10. Amendment. Any term of this Note may be amended or waived with the written
consent of the Company and the Holder.

11. Transfer. This Note may be transferred without the consent of the Company,
subject only to the provisions of Section 4.1(c) of the Agreement, and upon its
surrender to the Company for registration of transfer, duly endorsed, or
accompanied by a duly executed written instrument of transfer in form
satisfactory to the Company. Thereupon, this Note shall be reissued to, and
registered in the name of, the transferee, or a new Note for like principal
amount and interest shall be issued to, and registered in the name of, the
transferee.

12. Reissuance of this Note.

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 12(d)),
registered as the Holder may request, representing the outstanding principal
being transferred by the Holder and, if less than the entire outstanding
principal is being transferred, a new Note (in accordance with Section 12(d)) to
the Holder representing the outstanding principal not being transferred.

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 12(d)) representing the outstanding principal.

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 12(d)) representing in the
aggregate the outstanding principal of this Note, and each such new Note will
represent such portion of such outstanding principal as is designated by the
Holder at the time of such surrender.

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 12(a) or Section 12(c), the principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
interest from the Issuance Date.

 

7.



--------------------------------------------------------------------------------

13. Severability. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

14. Governing Law; Jurisdiction; Jury Trial. This Note shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the non-exclusive jurisdiction of the state and federal courts
sitting in The City of New York, Borough of Manhattan for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. The Company hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address as set forth in the Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Nothing contained herein shall be deemed or
operate to preclude the Holder from bringing suit or taking other legal action
against the Company in any other jurisdiction to collect on the Company’s
obligations to the Holder, to realize on any collateral or any other security
for such obligations, or to enforce a judgment or other court ruling in favor of
the Holder. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION
CONTEMPLATED HEREBY.

15. Construction. This Note shall be deemed to be jointly drafted by the Company
and all the Holders and shall not be construed against any Person as the drafter
hereof.

 

8.



--------------------------------------------------------------------------------

DIALOGIC INC.

By:

 

 

  Name:  

 

  Title:  

 

 

9.